Case 20-14201-pmm         Doc 53    Filed 01/27/21 Entered 01/27/21 14:40:36            Desc Main
                                   Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                        :
                                              :
         LARRY L. WISSER                      : Chapter 12
              and                             :
         CATHLEEN WISSER                      :
                                              :
                       Debtors                : Bankruptcy No. 20-14201PMM

     OBJECTION OF SCOTT F. WATERMAN, ESQ., CHAPTER 12 TRUSTEE, TO
             CONFIRMATION OF DEBTORS’ CHAPTER 12 PLAN

         Scott F. Waterman, Esq., Chapter 12 Trustee, objects to confirmation of the Debtors’

Chapter 12 Plan as follows:

         1.     Debtors’ estate has non-exempt equity in livestock in the amount of $72,557.74

(See Schedule C) and plus $91,000,00 in cash (see Wisser et al. v. Whitham, Adv No. 21-01-

pmm, Bankr.E.D. Pa, 2021) for a total amount of $163,557.74.

         2.     The proposed plan fails to comply with 11 U.S, §1225 (a)(4) as the value, as of the

effective date of the plan, of property to be distributed under the plan on account of each allowed

unsecured claim is less than the amount that would be paid on such claim if the estate were

liquidated under Chapter 7.

         3.     The Debtor’s proposed plan is underfunded.
Case 20-14201-pmm        Doc 53    Filed 01/27/21 Entered 01/27/21 14:40:36          Desc Main
                                  Document      Page 2 of 2



       4.     The Plan does not appear feasible as the Debtors have not shown that their monthly

income exceeds their monthly expenses to make all plan payments. 11 U.S.C. §1225(a)(6).

       WHEREFORE, Scott F. Waterman, Esq., Chapter 12 Trustee, respectfully requests that

confirmation of the Debtors’ Chapter 12 Plan be denied.

                                                   Respectfully submitted,



Date: January 27, 2021                             /s/ Scott F. Waterman
                                                   Scott F. Waterman, Esq.
                                                   Chapter 12 Trustee
                                                   2901 St. Lawrence Avenue, Suite 100
                                                   Reading, PA 19606
                                                   Telephone: (610) 779-1313




                                               2
